Buckley, RJ. (dissenting in part).
I agree with the majority that, although the Taylor Law invests the Mayor with the exclusive power and authority to negotiate agreements with public employee organizations (see Civil Service Law § 201 [12]), the act also permits the City Council to adopt provisions and procedures for negotiations (see Civil Service Law § 212), and thus the City Council was empowered to enact Local Laws Nos. 18 and 19 (2001) of the City of New York to exempt EMTs and FADs from the citywide agreement. However, I depart from the majority in their conclusion that neither Municipal Home Rule Law § 23 (2) (f) nor City Charter § 38 (5) requires a referendum on the diminution of the Mayor’s powers effected by Local Laws 18 and 19.
The local laws would require the Mayor to negotiate directly with EMTs and FADs such issues as pensions, overtime, and time and leave rules, and deprive him of his former power under the Collective Bargaining Law to bind those two employee groups to the terms of a citywide agreement or negotiate with them the issue whether they might obtain a variation from the citywide agreement. That alteration “curtails” a “power” of the Mayor, thereby triggering the mandatory referendum provisions of Municipal Home Rule Law § 23 (2) (f) and City Charter § 38 (5), unless “otherwise provided by or under authority of a state statute” (Municipal Home Rule Law § 23 [2]).
In contrast to Fublic Authorities Law § 1045-h (1), which confers certain mayoral powers regarding sewerage and water systems but expressly provides that, “[notwithstanding the provisions of any general, special or local law or charter to the *103contrary, any action taken by the city pursuant to this subdivision shall not be subject to a permissive or mandatory referendum,” Civil Service Law § 212 contains no clause to that effect. While the majority is correct that a state statute need not make an explicit declaration that Municipal Home Rule Law § 23 (2) (f) and City Charter § 38 (5) are inapplicable, but rather may obviate the referendum provisions by evincing an intent to do so, no such intent can be gleaned from Civil Service Law § 212. It is entirely consistent to confer upon the Council the authority to establish provisions and procedures for employee negotiations yet require a referendum for those provisions and procedures that curtail a power of the Mayor.
Under the majority’s interpretation, Municipal Home Rule Law § 23 (2) (f) and City Charter § 38 (5) are automatically rendered inapplicable when a state statute authorizes a local legislative body to take some action, unless the referendum clause is expressly invoked in the state statute. However, there is no authority for that position, and the important purpose of the referendum requirement, to “preserve [] the franchise of voters to elect candidates to public office” with particular powers intact (1981 Ops Atty Gen No. I 81-10, at 102), should not be lightly disregarded. Accordingly, the preexisting provisions of Municipal Home Rule Law § 23 (2) (f) should not be overridden absent an intent to do so by the State Legislature.
As the majority apparently concedes, the referendum requirement of Municipal Home Rule Law § 23 (2) (f) would be “ ‘incoherent and useless’ ” if it did not apply to Municipal Home Rule Law § 10, since the latter is the authorizing source of most local laws. The majority evades that problem by tacitly adopting the position advocated in this dissent: examining the legislative intent of the statute. However, it is unclear why that approach should be restricted to Municipal Home Rule Law § 10, rather than uniformly applied.
The majority also advances the proposition that what the Council gives the Mayor or any other elective officer the Council should be able to take away. That would be a logical assumption were it not for City Charter § 38 (5), which specifically prohibits the Council from taking away, by means of a “local law,” “any power” of an elective official without a referendum, unless provided by a state statute. “Any” is an all-encompassing term and does not support an inference that an exception should be made for powers conferred by the Council via local laws. Indeed, City Charter § 38 (5) would have little meaning if it did not ap*104ply to local laws, since, in only limited circumstances, could the Council circumscribe a power bestowed by a state statute or the City Charter.
I also disagree with the majority that the granting of any power by the Council to another elective official necessarily entails the diminution of the powers of the Council itself. The theoretical ability of the Council to not create a new power cannot be deemed a “power” subject to referendum. Otherwise, following the majority’s reasoning to its conclusion, as soon as the Council enacts a local law, on any matter, it reduces its own powers, in that it has committed itself to a particular course of action out of a potentially limitless number of options. With respect to the majority’s belief that future Councils will be hesitant to confer any new powers upon elective officers, the majority does not explain why it is preferable to have the powers revocable at the whim of the Council.
Nardelli and Gonzalez, JJ., concur with McGuire, J.; Buckley, EJ., and Williams, J, dissent in part in a separate opinion by Buckley, EJ.
Order and judgment (one paper), Supreme Court, New York County, entered January 12, 2005, affirmed, without costs.